

Exhibit 10.2
AMENDMENT
TO THE
GUITAR CENTER, INC.
2006 LONG TERM INCENTIVE PLAN


Pursuant to the authority reserved to the Compensation Committee of the Board of
Directors (the “Committee”) of Guitar Center, Inc. (the “Company”), a
corporation organized under the laws of State of Delaware, under Section 7.1 of
the Guitar Center, Inc. 2006 Long Term Incentive Plan (the “Plan”), the
Committee hereby amends the Plan as follows.


 
1. Effective as of February 21, 2007, Section 4.1 of the Plan is hereby deleted
in its entirety and replaced with the following:
 
“4.1. General. All Options under the Plan shall be granted pursuant to the Stock
Award Plan.”
 
 
 
* * * * * * * *
 
Executed on February 21, 2007
 


 

 
GUITAR CENTER, INC.
         
Officer



 